[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE APPLICATIONS FOR RELEASE OF MECHANIC'S LIEN
Plaintiff has brought these two actions for foreclosure and now seeks discharge of a mechanic's lien filed by the defendant Dufford Construction Company (Dufford) in each action.
Facts
On December 6, 1989 Dufford filed a mechanic's lien on the subject real property. It was perfected on that date. Dufford "claims that its mechanic's lien . . . is superior to" CT Page 1977 plaintiff's mortgage. Plaintiff commenced each of its two actions on March 14, 1990 by service of process on, inter alia, Dufford. Plaintiff filed an appropriate lis pendens in each. Dufford appeared in each case and on October 26, 1990 filed a cross-complaint seeking a "foreclosure of its mechanic's lien" in each matter. Dufford did not file a lis pendens in either action. As of February 4, 1991 Dufford still had not filed any lis pendens in either matter.
Law
        "Sec. 49-39. Time limitation of mechanic's lien. A mechanic's lien shall not continue in force for a longer period than one year after the lien has been perfected, unless the party claiming the lien commences an action to foreclose it, by complaint, cross-complaint or counterclaim, and records a notice of lis pendens in evidence thereof on the land records of the town in which the lien is recorded within one year from the date the lien was recorded within 60 days of any final disposition of an appeal taken in accordance with section 49-35c, whichever is later. Each such lien, after the expiration of the one-year period or sixty-day period, as the case may be, without action commenced and notice thereof filed as aforesaid, shall be invalid and discharged as a matter of law."
The statute twice notes that "notice" is required.
Dufford has not recorded any lis pendens and thus its claimed lien is no longer in force. C.G.S. 49-40a.
In addition, of course, defendant has not served a copy of the notice of a lis pendens on defendants pursuant to C.G.S.52-325(c).
Applications for discharge are granted.
N. O'NEILL, J.